UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6111



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


MICHAEL CURTIS,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden, II,
District Judge. (CR-89-54; CA-03-2107-3)


Submitted:   March 11, 2004                 Decided:   March 19, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Curtis, Appellant Pro Se. Michael Lee Keller, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael   Curtis   appeals   the   district   court’s   order

accepting the recommendation of the magistrate judge’s report

denying relief on his 18 U.S.C. § 3582 (2000) motion. In his motion,

Curtis asserted he was entitled to modification of his sentence

pursuant to Amendment 591 of the U.S. Sentencing Guidelines Manual

(2003).   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.       See

United States v. Curtis, Nos. CR-89-54; CA-03-2107-3 (S.D.W. Va.

Dec. 4, 2003). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                              AFFIRMED




                                - 2 -